Citation Nr: 0923710	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
left knee status post medial meniscectomy, currently 
evaluated as 10 percent disabling.  

2. Entitlement to an increased evaluation for residuals of a 
right knee status post medial meniscectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for more than 20 
years prior to his retirement in July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO continued the 
evaluation of 10 percent disabling for both left and right 
knee residuals of status post medial meniscectomies.  

In June 2008, the Veteran testified before the undersigned at 
a Board hearing.  A transcript is associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran is seeking an increased rating for residuals of 
his right and left knee status post medial meniscetomies.  

A March 2006 VA examination report reflects that the claims 
file was not available for the examiner's review.  The 
Veteran was wearing knee braces and reported only popping, 
not locking of the knees.  He was capable of all functional 
activity around the house.  No instability was reported.  
Upon examination, the examiner found no swelling or 
instability.  The medial and lateral joint lines were tender 
to palpation.  The examiner stated: "He has range of motion 
of 10 degrees recto verum bilaterally, and he has 130 degrees 
of flexion."  The Veteran claims that the VA examination 
report is not an accurate reflection of the extent of his 
knee disability.  

At the June 2008 Board hearing, the Veteran stated that he 
had received treatment from the VA in the past year.  (Board 
transcript, p 15.)  These records should be obtained and 
associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file 
Portland VA medical records starting from 
March 2006.  

2. Schedule the Veteran for a new VA 
examination to determine the nature and 
severity of his service-connected 
residuals of left and right knee status 
post medial meniscectomies.  The claims 
folder, including a copy of this remand 
and additional evidence secured, must be 
made available to and reviewed by the 
examiner.  The examination report must 
reflect that the claims folder was 
reviewed.  All indicated tests should be 
conducted.  

The examiner should comment on any 
symptomatology shown to be present and due 
to the Veteran's service-connected 
residuals of right and left knee status 
post medial meniscectomies.  

The examiner should report the range of 
motion measurements, including flexion and 
extension, for the knees in degrees, 
noting any pain on motion that the Veteran 
experiences.  

The examiner must indicate whether there 
is any recurrent subluxation or lateral 
instability in the knees.  If there is 
subluxation and/or lateral instability, 
the examiner should characterize its 
degree.  The terms 'severe,' 'moderate,' 
and 'slight' are the preferred adjectives.  

The examiner should note whether the 
Veteran's knees exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should state whether the Veteran 
has frequent periods of locking in either 
knee.  The examiner should express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses his knees repeatedly over a 
period of time.  

3. Re-adjudicate the Veteran's claim for 
an increased rating for service-connected 
residuals of left and right knee status 
post medial meniscectomies.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

